                                                                                 Case 4:17-cv-04986-HSG Document 58-2 Filed 01/14/19 Page 1 of 2



                                                                           1 FAGEN FRIEDMAN & FULFROST, LLP
                                                                             David R. Mishook, SBN 273555
                                                                           2 dmishook@f3law.com
                                                                             Lenore Silverman, SBN 146112
                                                                           3 lsilverman@f3law.com
                                                                             70 Washington Street, Suite 205
                                                                           4 Oakland, California 94607
                                                                             Phone: 510-550-8200
                                                                           5 Fax: 510-550-8211

                                                                           6 Attorneys for Oakland Unified School District

                                                                           7

                                                                           8                               UNITED STATES DISTRICT COURT

                                                                           9               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
                                                                          10

                                                                          11 J.M. a minor by and through her guardian and         CASE NO. 4:17-cv-04986-HSG
                                 Main: 510-550-8200 • Fax: 510-550-8211
Fagen Friedman & Fulfrost, LLP




                                                                             next friend, MARLA MCDONALD,
                                                                          12                                                      [PROPOSED] ORDER
                                       70 Washington Street, Suite 205
                                         Oakland, California 94607




                                                                                           Plaintiff,
                                                                          13
                                                                                     vs.
                                                                          14                                                      The Hon. Haywood S. Gilliam, Jr.
                                                                             OAKLAND UNIFIED SCHOOL DISTRICT,
                                                                          15                                                      Trial Date:            None Set
                                                                                           Defendant.
                                                                          16

                                                                          17

                                                                          18

                                                                          19
                                                                          20

                                                                          21          Defendant Oakland Unified School District’s Administrative Motion to Hold its Motion
                                                                          22 for Attorneys’ Fees in Abeyance and to Continue having come regularly before this Court for

                                                                          23 hearing, and after careful consideration of all papers filed in support of and in opposition to the

                                                                          24 motion,

                                                                          25          IT IS HEREBY ORDERED that consideration of the Defendant’s motion for prevailing
                                                                          26 party attorneys’ fees and/or Rule 11 sanctions (Doc. 53), currently set to be heard before this Court

                                                                          27 on March 29, 2019, be held in abeyance until the conclusion of Plaintiff’s appeal of this Court’s

                                                                          28 order granting summary judgment (Doc. 51), ORDERED that the March 29, 2019, hearing be

                                                                                                                                                          Case No. 4:17-cv-04986-HSG
                                                                                                                       [PROPOSED] ORDER
                                                                                  Case 4:17-cv-04986-HSG Document 58-2 Filed 01/14/19 Page 2 of 2



                                                                           1 VACATED, and FURTHER ORDERED that the District have an opportunity to amend its motion

                                                                           2 pending the outcome of Plaintiff’s appeal and the issuance of mandate by that Court.

                                                                           3            IT IS SO ORDERED.

                                                                           4            DATED: _________,
                                                                                               1/24/2019  2019

                                                                           5

                                                                           6
                                                                                                                                  Hon. Haywood S. Gilliam, Jr.
                                                                           7                                                      United States District Court Judge
                                                                           8
                                                                               319-374/4400764.1
                                                                           9
                                                                          10

                                                                          11
                                 Main: 510-550-8200 • Fax: 510-550-8211
Fagen Friedman & Fulfrost, LLP




                                                                          12
                                       70 Washington Street, Suite 205
                                         Oakland, California 94607




                                                                          13

                                                                          14

                                                                          15

                                                                          16

                                                                          17

                                                                          18

                                                                          19
                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

                                                                          28

                                                                                                                              2                       Case No. 4:17-cv-04986-HSG
                                                                                                                     [PROPOSED] ORDER
